Citation Nr: 0927983	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's 
rating for service-connected PTSD from 10 percent to 30 
percent.  A timely appeal was noted with respect to that 
rating.

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge sitting at the RO on June 10, 2009.  
A copy of the hearing transcript has been associated with the 
file.

During the veteran's June 2009 hearing, the veteran appeared 
to raise a claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  To date, no action has been taken on 
this claim.  It is hereby referred back to the agency of 
original jurisdiction for appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran was last examined in February 2008.  Since that 
time, the veteran has submitted lay evidence that his 
service-connected disorder has worsened.  Specifically, he 
wrote in correspondence dated June 2009 that he had 
difficulty maintaining personal hygiene and that he had 
significant memory impairment.  In separate correspondence, 
the veteran's wife also provided lay evidence of memory 
impairment, and further indicated that she was concerned that 
the veteran had suicidal ideation.  The veteran and his 
spouse are competent to report symptoms of memory impairment, 
suicidal ideation and an inability to maintain personal 
hygiene.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity of 
his service-connected PTSD.  The claims 
folder should be reviewed in conjunction 
with the examination, and a notation to 
the effect that this record review took 
place should be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
veteran's service-connected PTSD and to 
comment on their severity; and 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.   A complete 
rationale for all opinions expressed must 
be provided.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
